DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“receiving, by the one or more processors in the first customer's second mobile device, from the smart contact lenses worn by the first customer, a second set of gaze data identifying the unlocked product for transfer to a second customer; 
receiving, by the one or more processors in the first customer’s second mobile device, from the smart contact lenses worn by the first customer, a third set of gaze data identifying the second customer; and 
sending, by the one or more processors in the first customer’s second mobile device, to the program in the store server, a request to transfer ownership of the unlocked product from the first customer to the second customer based, at least in part, on the third set of gaze data identifying the second customer”, 
as recited in claim 1.
Claim 18 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art. 
Claims 2, 3, 5, 6, 8 and 19-25 depend, directly or indirectly, from claims 1 or 18, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2016/0012218 (Perna et al.) discloses an iris biometric recognition module that includes technology for capturing images of an iris of an eye or a person, whether the person is moving or stationary. The iris biometric recognition technology can perform an iris matching procedure for, e.g., authentication or identity purposes, by comparing a digital iris image to a reference iris image and, if the digital and reference iris images match, transition an object from a locked to an unlocked state to allow access to the object. 
   However, Perna et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2003/0018522 (Denimarck et al.) discloses a method of biometrically identifying a customer of a retail or non-retail establishment to facilitate or enhance the customer's shopping experience. The method includes obtaining a biometric profile representative of a biometric characteristic of a customer using a biometric sensing device; retrieving shopping history related information for the customer based on the biometric profile; and providing the customer with one or more items that facilitate or enhance the customer's shopping experience such as coupons, a shopping list, and/or a map showing the physical location of shopping list items in the retail establishment, the one or items based on the shopping history related information. 
However, Denimarck et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687